       Case 21-10727-amc                     Doc 9 Filed 04/09/21 Entered 04/10/21 00:50:18                                             Desc Imaged
                                                  Certificate of Notice Page 1 of 2
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-10727-amc
Jaroslaw Mielewczyk                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Apr 07, 2021                                               Form ID: pdf900                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 09, 2021:
Recip ID                  Recipient Name and Address
db                      + Jaroslaw Mielewczyk, 614 Iva Lane, Fairless Hills, PA 19030-3806

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 09, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 7, 2021 at the address(es) listed below:
Name                               Email Address
BRAD J. SADEK
                                   on behalf of Debtor Jaroslaw Mielewczyk brad@sadeklaw.com
                                   bradsadek@gmail.com;sadek.bradj.r101013@notify.bestcase.com

United States Trustee
                                   USTPRegion03.PH.ECF@usdoj.gov

WILLIAM C. MILLER, Esq.
                                   ecfemails@ph13trustee.com philaecf@gmail.com


TOTAL: 3
Case 21-10727-amc      Doc 9 Filed 04/09/21 Entered 04/10/21 00:50:18                 Desc Imaged
                            Certificate of Notice Page 2 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      IN RE:                                         :
               Jaroslaw Mielewczyk                   :    Chapter 13
                                                     :
                     Debtor(s)                       :    Case No.: 21-10727-AMC
                                                     :

                                              ORDER

               AND NOW, this                day of                                , 2021, upon

      consideration of the within Motion to Extend Time to File Required Documents, it is

      hereby:

               ORDERED that the Motion that is GRANTED, and the Debtor is given an

      extension to file all required documents with the Court on or before April 20, 2021.




      Date: April 7, 2021                    HONORABLE ASHELY M. CHAN
                                             U.S. BANKRUPTCY JUDGE
